Citation Nr: 1722983	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-26 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative osteoarthritis of the lumbosacral spine with wedge configuration of L1 and L2 spondylohsthesis disc desiccation, and mild facet joint osteoarthritis (lumbosacral spine arthritis).

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployabilty due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

VA received the Veteran's claim of entitlement to service connection for a low back disability in March 2010.  In the April 2011 decision on appeal, the RO granted service connection for and assigned a 10 percent disability rating.  Later that month, the Veteran filed a Notice of Disagreement with the rating assigned in the April 2011 rating decision and in a May 2011 statement clarified his disagreement.  

In a July 2012 decision, the RO increased the disability rating for the Veteran's lumbosacral spine arthritis to 20 percent, and assigned separate 20 percent ratings for radiculopathy of each the lower extremities as part of the spine disability.  In July 2012, the RO issued a Statement of the Case, and in September 2012 the Veteran perfected his appeal by filing a VA Form 9.  The RO issued a Supplemental Statement of the Case in April 2016.  

The Veteran appeared at a video conference hearing and provided testimony before the undersigned in January 2017.  A transcript of the hearing has been associated with the claims file.  During that hearing, the issue of whether a TDIU is warranted was raised.  That issue as well as the radiculopathy ratings are all part of the spine disability rating on appeal and the Board thus has jurisdiction over them.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected lumbosacral spine arthritis, as well as his service-connected radiculopathy of the right and left lower extremities, are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record.

The Veteran was provided VA examinations in connection with his service connected thoracolumbar spine disability in May 2010, July 2012, and March 2016.  Subsequent to the most recent VA examination, the U.S. Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the VA examination reports include range of motion findings, but do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, VA must afford the Veteran a new VA examination before a decision can be rendered on his claims.
 
Regarding the claim for entitlement to TDIU raised during the hearing, remand is required as the issues are inextricably intertwined.  When a determination on one issue could have a significant impact on the outcome of another issue, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of a TDIU is always inextricably intertwined with increased rating issues as entitlement may be based partially on the percentage assigned to the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that the Veteran is scheduled for a new VA orthopedic examination of his spine.  The examiner must review the claims file, including this REMAND, in conjunction with the examination.  All necessary studies and tests should be conducted

The examiner must:

(A)  Report the Veteran's ranges of thoracolumbar spine motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  

(B)  Determine the extent the thoracolumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups.  This determination should be made in terms of the degree of additional range-of-motion loss.  

(C)  Identify the nerves affected, or seemingly affected, by any radiculopathy and describe impairment of each as mild, moderate, or severe in nature, and whether such impairment represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.

(D)  Describe the functional impairment due to the Veteran's spine disability, including radiculopathy.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time for response before the case is returned to the Board.  If the Veteran does not meet the percentage requirements for schedular TDIU for the entire period on appeal, the AOJ must refer the case to the Director, Compensation Service for extraschedular TDIU consideration under 38 C.F.R. § 4.16(b).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

